Citation Nr: 0627131	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected skin condition (post operative 
verruca vulgaris with hyperhidrosis and fungus infection) of 
both feet.

2.  Entitlement to an increased initial disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 2002, 
denied an increased rating for the veteran's service-
connected skin condition of both feet, and granted service 
connection for bilateral hearing loss, assigning a non-
compensable rating effective January 2, 2001.  Subsequently, 
in a March 2006 rating decision, the veteran's hearing loss 
disability rating was increased to 60 percent from November 
24, 2004, and then decreased to 10 percent from March 15, 
2005 forward.  Although the evaluation of the veteran's 
hearing loss disability was subsequently raised, the rating 
remains less that the maximum benefit available, and thus 
that increase does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Also of note, during the 
pendency of these appeals a claim of service connection for 
bilateral foot pain was denied by a rating decision of April 
2004.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of such is of record.

When the case was previously before the Board, the Board 
remanded both issues on appeal for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.  In addition, the appellant's motion 
to advance his claim on the Board's docket was granted in 
August 2006.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's skin condition of both feet is 
characterized by recurring fungal infections over less than 
20 percent of the veteran's entire body or any exposed area, 
no residual scarring, and no use of systemic therapy with 
corticosteroids or immunosuppressive therapy; ulceration, 
extensive exfoliation, crusting, and systemic or nervous 
manifestations are not shown, nor is the condition 
exceptionally repugnant.

3.  For the period of January 2, 2001 to November 23, 2004, 
the veteran exhibited no more than Level II hearing loss 
bilaterally.

4.  For the period of November 24, 2004 to March 14, 2005, 
the veteran exhibited no more than Level XI hearing loss in 
his left ear and Level VII hearing loss in his right ear.

3.  For the period of March 15, 2005 forward, the veteran 
exhibits no greater than Level IV hearing loss bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post operative verruca vulgaris with hyperhidrosis and 
function infection of both feet are not met.  38 U.S.C. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 
4.118, Diagnostic Code 7806 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).




2.  The criteria for compensable rating for service-connected 
bilateral hearing loss, for the period of January 2, 2001 to 
November 23, 2004 are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 
6100, 4.86 (2005).

3.  The criteria for an evaluation in excess of 60 percent 
for service-connected bilateral hearing loss, for the period 
of November 24, 2004 to March 14, 2005, are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.85, Diagnostic Code 6100, 4.86 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral hearing loss, from March 15, 
2005 forward are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in October 2004 and February 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The case was 
subsequently readjudicated in March 2006.  An April 2006 
letter advised the veteran that disability ratings and 
effective dates are assigned when claims are granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private medical records, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, private 
medical records, and hearing testimony.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate a claim for increased rating, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.


Skin Condition of the Feet

The veteran claims that his skin condition of the feet has 
worsened, entitling him to a disability rating in excess of 
the 30 percent currently assigned.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule, in pertinent part, 
changed the criteria for rating dermatitis or eczema under 
Diagnostic Code 7806.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

In the January 2003 statement of the case, the RO listed the 
new rating criteria, and considered new criteria in denying 
the veteran's claim.  As a result, the veteran will not be 
prejudiced by application of both sets of criteria below.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As the veteran's post-operative verruca vulgaris, with 
hyperhidrosis and fungus infection of the feet is not a 
specifically listed in the Rating Schedule, the RO rated the 
disorder as pursuant to the criteria set forth under 
38 C.F.R. § 4.118, Diagnostic Codes 7819-7806.  (A hyphenated 
Diagnostic Code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)

Prior to August 30, 2002, Diagnostic Code 7806 provided the 
following rating criteria: a 30 percent evaluation required 
constant exudation or itching, extensive lesions, or marked 
disfigurement; a 50 percent evaluation required ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806, effective prior to 
August 30, 2002.

Under the amended criteria for rating the skin, effective 
August 30, 2002, a 30 percent rating is warranted when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
rating under Diagnostic Code 7806 requires more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco, supra.  The evaluation of the level of 
disability is to be based upon review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath, supra.

With respect to the veteran's claim for increased rating of a 
skin condition of both feet, the competent medical evidence 
does not indicate that a higher evaluation is warranted.

Historically, the veteran was initially granted service 
connection in April 1962 for post operative residuals of foot 
surgery to treat verruca vulgaris with hyperhidrosis.

VA outpatient records from June 2001 indicate the veteran's 
feet had dystrophic, thick, and discolored toenails.  In 
addition, the dorsal aspect of the veteran's interphalangeal 
joint regions were described as mildly erythematous, with no 
open lesions or macerations.  The examiner assessed 
dermatitis, debridement was recommended, and Amlactin lotion 
was prescribed.  This evidence is consistent with other 
outpatient records.  Moreover, it does not establish 
ulceration, extensive exfoliation or crusting, nervous 
manifestations or exceptional repugnance, as would be 
required for a higher evaluation under 38 C.F.R. § 4.118 
Diagnostic Code 7806 (2002) prior to the adoption of new 
criteria discussed above.

In December 2002, the veteran underwent a VA skin 
examination.  Pertinent service and medical history was 
discussed, and the veteran complained of having wet feet and 
associated pain.  He indicated that he used Lidex ointment on 
a regular basis, and Clotrimazole when his feet break out.  

Upon physical examination, the veteran had no warty lesions 
on either foot.  The area where he had warty lesions before 
was entirely smooth.  Fungal infection of the nails and toes 
of both feet were observed, and thickening, lichenification, 
and increased pigmentation of an 11 by 14 centimeter area was 
seen on the dorsum of the left foot.  No current ulceration, 
exfoliation or crusting was found, and the examiner indicated 
the veteran had no systemic or nervous manifestations.  The 
veteran was diagnosed with onychomycosis of the left foot 
nails one, two, and three; tinea pedis bilaterally; and 
lichen simplex chronicus of the dorsum of the left foot.  

VA outpatient records from April 2003 indicate mycotic nails 
were present bilaterally and hyperkeratosis was present on 
the veteran's right foot.  Color, turgor, and texture were 
within normal limits bilaterally and edema, erythema, and 
varicosities were not present.  The evaluating physician did 
note telengiactasias on the dorsum of both feet and anterior 
aspect of the veteran's ankles.  The veteran complained of 
intermittent pain during the preceding three months.  
Subsequent outpatient records are consistent with these 
notes.

In May 2003, the veteran was accorded another VA examination 
for his skin.  Again pertinent service and medical history 
were discussed.  At this examination, the veteran complained 
of a burning sensation in his feet.  The veteran also 
described a frequent cold feeling.  He complained of excess 
perspiration, and indicated that he changes his socks 
frequently.  The veteran reported the daily use of Lac-Hydrin 
lotion, clotrimazole, and Lidex.  He denied the use of oral 
steroids or immunosuppressive drugs, and he reported no side 
effects from his use of topical treatments.  The examiner 
noted no urticaria, primarily cutaneous vasculitis, or 
erythema multiforme.

The physical examination report was significant for negative 
findings of scarring or disfigurement.  Alopecia areata and 
macerated and fungally infected toe webs and nails were 
noted.  A lesion of approximately 11 by 14 centimeters was 
observed on the dorsum of the left foot, which causes some 
itching.  Increased pigmentation and lichenification of the 
skin was indicated there, along with a mild amount of 
inflammation along the upper border of the lesion.  

Based upon these findings, the veteran was diagnosed with 
hyperhidrosis, fungal infections of the feet, venous stasis 
disease of the feet, and lichen simplex chronicus of the 
dorsum of the left foot.  However, the examiner specifically 
noted that the area of the lichen simplex chronicus is in an 
area of repetitive trauma that is unrelated the veteran's 
surgical procedure.  The venostasis was also considered to be 
unrelated to the veteran's prior surgery or his history of 
plantar warts.  This competent medical evidence is important 
in establishing the conditions of the veteran's feet that are 
at issue, because the use of manifestations not resulting 
from service-connected disease or injury should not form the 
basis of an evaluation for a service connected condition.  
38 C.F.R. § 4.14 (2005).  Therefore, the area of 
lichenification on the veteran's left foot and the pain and 
treatment associated with this condition are not for 
consideration in evaluating the veteran's claim.

At his hearing before the Board in September 2004, the 
veteran mentioned fungal infections and reported daily use of 
creams and salves to treat his conditions.  The veteran 
testified that he takes good care of his feet, and that 
failure to do so can cause problems.  This testimony is 
consistent with the medical evidence of record and consistent 
with the veteran's current rating.  However, in both of the 
veteran's VA skin examinations, he has been found to have no 
residual scarring secondary to verruca vulgaris.  The 
predominant symptomatology associated with his service-
connected disorder appears to be excessive perspiration and 
recurrent fungal infections of his toes.  As the condition is 
on his feet, it clearly does not encompass more than 40 
percent of his body, and the feet are not considered exposed 
areas.  Nor are the service-connected skin symptoms treated 
with oral or systemic corticosteroids or immunosuppressive 
drugs.  Likewise, the evidence does not show ulceration, 
extensive exfoliation, crusting, or systemic or nervous 
manifestations.  Thus, a higher rating under the either 
version of the rating criteria is not warranted. 

Based on the extent of current symptomatology, the service-
connected post operative residuals of verruca vulgaris with 
hyperhidrosis are more than adequately compensated by the 
veteran's current 30 percent rating.


Bilateral Hearing Loss

As a preliminary matter, following the initial grant of 
service connection for hearing loss, the veteran disagreed 
with the evaluation assigned.  Therefore, analysis of the 
instant claim will consider staged ratings for separate 
periods of time, based upon the facts found.  See Fenderson, 
supra.

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.86 (2005).  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).  The evaluation of hearing impairment 
applies a rather structured formula, which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

In this case, the Board finds that the criteria for a higher 
evaluation, for any period during the pendency of the 
veteran's claim, are not met.

I.  The period of January 2, 2001 to November 23, 2004

The veteran underwent a VA audiology consultation in January 
2001.  He was found to have mild to moderately severe 
sensorineural hearing loss above 1000 Hertz bilaterally.  
However, no audiometric data to support these findings is 
documented in the claims file.

A VA audiological examination was given in July 2002.  
Pertinent medical and service history were discussed.  On the 
authorized audiological evaluation, pure 


tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
40
60
65
48.75
LEFT
30
50
65
65
52.5

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.  The 
veteran was found to have mild to severe sensorineural 
hearing loss above 500 Hertz with good residual speech 
processing at loud conversational levels in quiet, 
bilaterally.  When these results are applied to Table VI, 
they yield a finding of Level II hearing in the veteran's 
left ear and Level II hearing in his right ear.  38 C.F.R. 
§ 4.85.  Where hearing is at Level II in both ears, a 
noncompensable (0 percent) evaluation is assigned in 
accordance with Table VII.  Id.

On the authorized audiological evaluation in May 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
50
65
75
60
LEFT
45
55
75
75
62.5

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  At this time, the veteran's pertinent 
medical and service history were discussed.  Based on these 
results, the veteran was diagnosed with mild to profound 
mixed hearing loss with excellent word recognition in the 
right ear and mild to severe predominately sensorineural 
hearing loss and excellent word recognition in the left ear.

These results, when applied to Table VI, also yield a finding 
of Level II hearing in both ears.  38 C.F.R. § 4.85.  As with 
the previous audiometric study, a noncompensable (0 percent) 
evaluation is appropriate under Table VII. Id.

Private outpatient records from April 2004 indicate a follow 
up visit relating to the veteran's ears, where he expressed 
that his ears were still stopped up.  The veteran also 
discussed replacing his hearing aides.  Other private 
outpatient records are consistent with this.  These records, 
however, yielded no audiometric findings.

At his hearing in May 2004, the veteran testified that he had 
nerve damage in his right ear.  The veteran also discussed 
problems with his balance.  He stated his hearing improved 
with hearing aids, but still expressed difficulty hearing in 
a crowd of people.  However, none of the competent medical 
evidence submitted for this period of time suggests that the 
veteran is entitled to a compensable rating for his service 
connected bilateral hearing loss.  Therefore, a compensable 
rating for the period of January 2, 2001 to November 23, 2004 
is not warranted.

II.  The period November 24, 2004 to March 14, 2005

On November 22, 2004, the veteran underwent a private 
audiology evaluation.  Audiometric readings show pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
45
65
75
53.75
LEFT
35
50
65
70
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  
When these results are applied to Table VI, they yield a 
finding of Level I hearing in the veteran's left ear and 
Level I hearing in 
his right ear.  38 C.F.R. § 4.85.  Where hearing is at Level 
I in both ears, a noncompensable (0 percent) evaluation is 
assigned in accordance with Table VII. Id.

Shortly after this private evaluation, the veteran was seen 
by VA audiologists.  On the VA audiological evaluation on 
November 24, 2004, pure tone thresholds, in 

decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
45
60
65
51.25
LEFT
35
55
65
65
55

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 28 percent in the left ear.  
Based on these findings, the veteran was diagnosed with mild 
to severe sensorineural hearing loss in his right ear.  An 
abnormally low middle ear air pressure peak compliance point 
was also indicated.

With respect to this examination, it is unclear as to why the 
RO subsequently utilized the speech recognition scores from 
this test to form the basis of the dramatically increased 
rating for the ensuing period.  The scores were aberrant and 
totally inconsistent with audiometric findings from all other 
tests.  In particular, the private study from two days prior 
indicated much higher speech recognition scores.  That said, 
when these results are applied to Table VI, they yield a 
favorable finding of Level XI hearing in the veteran's left 
ear and Level VII hearing in his right ear.  38 C.F.R. 
§ 4.85.  Where hearing in the poorer ear is Level XI and 
hearing in the better ear is Level VII, a 60 percent 
evaluation is assigned in accordance with Table VII.  Id.

Therefore, based upon the competent medical evidence of 
record, an evaluation in excess of the 60 percent assigned 
for the period November 24, 2004 to March 14, 2005 is not 
warranted.  

III.  The period of March 2005 forward

In March 2005, the veteran underwent an additional audiology 
examination.  The claims file was reviewed and pertinent 
prior history was discussed.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 


follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
50
65
75
58.75
LEFT
40
50
70
75
58.75

Speech audiometry revealed speech recognition ability of 88 
or 76 percent in the right ear and 76 or 84 percent in the 
left ear.  The Board also notes that pure tone audiometric 
results from this test appear to have been inaccurately 
transcribed from the audiometric report to the front page of 
the evaluation sheet.  Therefore, the Board used the data 
that was on the audiometric report.

The results from this examination, when applied to Table VI, 
yield a finding of Level III hearing in the right ear and 
Level IV hearing in the veteran's left ear utilizing the 
first set of speech scores, and Level IV hearing in the right 
ear and Level III hearing in the left ear using the second 
set of speech scores.  38 C.F.R. § 4.85.  Further, applying 
the worst speech scores for each ear to Table VI yields a 
finding of Level IV hearing in both ears.  Where hearing is 
at Level III or IV in one ear and Level IV in the other, a 10 
percent evaluation is assigned in accordance with Table VII.  
Id.  Thus, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's service connected 
bilateral hearing loss from March 15, 2005 forward.  

In summary, while the veteran's hearing loss disability has 
changed in severity during the pendency of his claim, there 
is no period for which a higher rating is warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 30 percent for a skin 
condition of both feet is denied.

Entitlement to a compensable rating for bilateral hearing 
loss from January 2, 2001 to November 23, 2004 is denied.

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss from November 24, 2004 to March 14, 2005 is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss from March 15, 2005 forward is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


